                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                WESTERM DIVISION

JOSEPH THOMAS BIDDLE                                                             PETITIONER

VS.                           CASE NO. 4:18-CV-623-BRW-BD

MILLER COUNTY JAIL                                                              RESPONDENT


                                            ORDER

        I have carefully reviewed the Recommended Disposition (Doc. No. 2) filed by Magistrate

Judge Beth Deere.    After careful consideration of the Recommendation and Mr. Biddle’s timely

objections, and after a de novo review of the record, I approve and adopt the Recommendation in

all respects.

        Petitioner Joseph Thomas Biddle’s petition for writ of habeas corpus (Doc. No. 1) is

DENIED and DISMISSED WITHOUT PREJUDICE.

        IT IS SO ORDERED this 9th day of October, 2018.



                                                 /s/ Billy Roy Wilson_______________
                                                 UNITED STATES DISTRICT JUDGE




                                                1
